DETAILED ACTION
Notice to Applicant
1.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election of Group I and Species A in the reply filed on 30 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2020.
	Claims 15-21 are under prosecution.



Information Disclosure Statement
4.	The Information Disclosure Statement filed 10 April 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
5.	Paragraph 0048 of the instant specification is reproduced below:	
As used herein, "a higher-order structure is “fused”  means that the higher-order structure is released, and, for example, that a self-hybridization structure of a single strand nucleic acid or a hybridization structure of a double strand nucleic acid or a triple strand nucleic acid is released, or a higher-order structure of a protein is released.

	Therefore, the claimed limitations regarding fused higher order structures are interprets as releasing of higher order structurers; i.e., denaturing and/or melting to form the released (i.e., uncomplexed) structure, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  s.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weisburg et al (U.S. Patent Application Publication No. US 2009/0048439 A1, published 19 February 2009) and Van Grinsven et al (U.S. Patent Application Publication No. US 2013/0327656 A1, published 12 December 2013).
	Regarding claim 15, Weisburg et al teach methods for treating a biomolecule, comprising providing a sample solution, in the form of a binding buffer (paragraph 0118) comprising nucleic acids, which also includes a denaturant, in the form of the quaternary ammonium cation cetyltrimethylammonium bromide (i.e., CTAB; paragraph 0120).  The components are mixed together (paragraphs 0145-0146).  Weisburg et al also teach denaturing using heat (paragraph 0164); thus it would have been obvious to heat the sample to fuse at least a part of the higher order structure (i.e., denature the sample nucleic acids).
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed increase in temperature merely represents routine optimization of the teachings of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Weisburg et al also teach the methods have the added advantage of solubilizing the sample (paragraph 0120) while providing single stranded fragments (paragraph 0137), which are the claimed fused higher order structures as discussed above.  Thus, Weisburg et al teach the known techniques discussed above.
While Weisburg et al teach sequencing of nucleic acids (paragraph 0138), Weisburg et l do not teach the use of nanopores.
However, Van Grinsven et al teach methods for detection of mutations (Abstract), including single nucleotide polymorphisms (paragraph 0014),wherein nucleic acid molecules (e.g., DNA fragments) are denatured and sequenced using nanopores, which have the added advantage of allowing label free detection (paragraph 0004).  Thus, Van Grinsven et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Weisburg et al and Van Grinsven et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of solubilizing the sample and providing a single stranded nucleic acid molecule as explicitly taught by Weisburg et al (paragraphs 0120 and 0137) and  allowing label free detection as explicitly taught by Van Grinsven et al (paragraph 0004).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Weisburg et al and Van Grinsven et al could have been combined with predictable results because the known techniques of Weisburg et al and Van Grinsven et al predictably result in techniques useful for separating and sequencing nucleic acids based on the presence of mutations.
Regarding claims 16-17, the method of claim 15 is discussed above.  Weisburg et al teach the cations is a quaternary alkyl ammonium cation, in the form of the 
cetyltrimethylammonium cation of CTAB (paragraph 0120).  
Regarding claim 18, the method of claim 15 is discussed above.  Weisburg et al also teach high temperature denaturation and al ower analysis temperature (paragraph 0164).  Thus, it would have been obvious to include a cooling step. 
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
It is also noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Thus, the claimed increase in temperature, followed by a cooling step, merely represents routine optimization and/or an obvious rearrangement of the steps found in the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claims 19-20, the method of claim 15 is discussed above.  Weisburg et al thes the sample solution further comprises a chaotripic agent, in the form of the ammonium salt guanidinium cholride (paragraphs 0119-0120), which is an ammnium salt of higher conductivity as discussed in paragraph 0045 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification 
Regarding claim 21, the method of clam 15 is discussed above.  Weisburg et al teach the biomolecule is a nucleic acid (Abstract), as do Van Grinsven et al (e.g., target DNA; Abstract).

Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634